Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-8, in the reply filed on June 8, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent Application Publication no. 2016/0222533) in view of Jiao (CN 103290433).
 	With regard to claim 2, Zhu teaches a method for preparing pure titanium by an electrolytic system (abstract) comprising:
 	1) uniformly mixing titanium dioxide and carbonaceous material powder according to a stoichiometric ratio to obtain a mixture (paragraph 14) and performing a press molding on the mixture, in a temperature range of 1000°C to 2000°C (1000oC falls within the claimed range; paragraphs 14; 35; 37), preparing TiCxOyNz in a nitrogen atmosphere to introduce into the chlorination reactor (paragraphs 14-20; 35-37);
 	2)    in the first electrolytic cell, using a molten alkali metal chloride, or a molten alkaline earth metal chloride, and molten aluminum chloride as a supporting electrolyte (paragraph 20), using a carbon material as an anode (paragraphs 37; 39; the anode contains titanium and carbon) and a metal material as a cathode (paragraph 15; cathode may be made of titanium, molybdenum or nickel metal), controlling a temperature of the first electrolytic cell at 400°C to 900°C (paragraph 22), and controlling a temperature of the chlorination reactor at 300°C to 1000 °C (paragraph 15); wherein after an electrolysis starts, Cl- migrates to the anode and reacts to produce CI2 and enters the chlorination reactor via the first guide tube and reacts with TiCxOyNz in the chlorination reactor to produce TiCl4 gas (paragraphs 39; 43-51 – the chloride reacts at the anode with TiCxOyNz to produce a gas composition).
4 gas enters the cathode of a second electrolytic cell via the second guide tube;
 	3)    in the second electrolytic cell, using a molten alkali metal chloride, a molten alkaline earth metal chloride or a mixture of the molten alkali metal chloride and the molten alkaline earth metal chloride as a supporting electrolyte, using a carbon material as an anode and a metal material as a cathode, and controlling a temperature of the second electrolytic cell at 500°C to 1000°C; wherein after an electrolysis starts, the TiCU gas transported by the second guide tube enters the the supporting electrolyte at a position of the cathode of the second electrolytic cell, Ti4+ reacts at the cathode to generate low-valent titanium ions, and the low-valent titanium ions continue to react for deposition to obtain pure titanium at the cathode, and the reaction is as follows:
 	Ti4+ + e = Ti3+
Ti3+ + e = Ti2+
Ti2+ + 2e = Ti
Cl- migrates to an anode of the second electrolytic cell and generates CI2 at the anode of the second electrolytic cell; then, the CI2 is transported into the first guide tube via the third guide tube, and is mixed with the CI2 generated at the anode of the first electrolytic cell to enter the chlorination reactor to participate in a chlorination of TiCxOy or TiCxOyNz;
 	4)    after an end of one electrolysis cycle, taking a first product at the cathode of the first electrolytic cell and a second product at the cathode of the second electrolytic cell, and performing pickling, washing, and drying on the first product and the second 
 	5) after completing the step 4), mounting the cathode of the first electrolytic cell into the first electrolytic cell and mounting the cathode of the second electrolytic cell into the second electrolytic cell, and putting new TiCxOy or TiCxOyNz raw material into the chlorination reactor for a new round of operation to produce the high-purity titanium by electrolysis.
 	Jiao discloses a molten salt electrolysis production of titanium using double electrolysis cells (first paragraph under “Technical Field”); the first and second electrolytic cells (1, 2, respectively) are connected via tube (6; figure 1); 
wherein in the second electrolytic cell, using a molten alkaline earth metal chloride (steps 3 and 4 under “Summary of the Invention”), using a carbon material as an anode and a metal material as a cathode (step 4 under “Summary of the Invention”), and controlling a temperature of the second electrolytic cell at 850°C (step 4 under “Detailed Description”); wherein after an electrolysis starts, the titanium chloride gas transported by the second guide tube (4) enters the electrolyte at a position of the cathode of the second electrolytic cell (paragraphs 2-3 under “Summary of the Invention”; paragraph 2 under “Detailed Description”), Ti4+ reacts at the cathode to generate low-valent titanium ions, and the low-valent titanium ions continue to react for deposition to obtain pure titanium at the cathode (steps 3-5 of Example 1 under “Detailed Description”), and the reaction is as follows:
 	Ti4+ + e = Ti3+
Ti3+ + e = Ti2+

Cl- migrates to an anode of the second electrolytic cell and generates CI2 at the anode of the second electrolytic cell (steps 1-3 of Example 1 under “Detailed Description”); then, the CI2 is transported into the first guide tube via the third guide tube, and is mixed with the CI2 generated at the anode of the first electrolytic cell to enter the chlorination reactor to participate in a chlorination step (steps 3-5 under “Summary of the Invention”);
 	4)    after an end of one electrolysis cycle, taking a first product at the cathode of the first electrolytic cell and a second product at the cathode of the second electrolytic cell, and performing pickling, washing, and drying on the first product and the second product (step 5 of examples 1-3); wherein the second product is high-purity titanium, and the first product is byproducts including alkali metal, alkaline earth metal, aluminum or alloy (examples 1-3 – pure titanium is obtained at the cathode. See byproducts obtained in reactions of examples 1-3);
 	5) after completing the step 4), mounting the cathode of the first electrolytic cell into the first electrolytic cell and mounting the cathode of the second electrolytic cell into the second electrolytic cell, and putting new raw material into the chlorination reactor for a new round of operation to produce the high-purity titanium by electrolysis (Jiao teaches that after the end of the electrolysis, the cathode product is repeatedly cleaned to remove chloride from the electrolyte and the electrolyte in the second electrolytic cell is recycled to the first electrolytic cell to achieve a continuous process; step 5 of examples 1-3).

 	With regard to claim 3, the carbonaceous material powder of Zhu is one or a combination of graphite, petroleum coke, coal, and charcoal (paragraph 14).
 	With regard to claims 4, 5 and 8, Zhu teaches wherein, a ratio of a number of oxygen atoms in the titanium dioxide to a number of carbon atoms in the carbon material powder is between 5:1 to 1:20 (falls within the claimed ratios; abstract; paragraph 14)
	With regard to claim 6, Jiao discloses that the metal material for the cathode in the first electrolytic cell and the metal material for the cathode in the second electrolytic cell are titanium, carbon steel or nickel (second paragraph after step (5) under “Summary of the Invention”).
 	With regard to claim 7, Jiao further teaches wherein, during the electrolysis in the first and second electrolytic cells, current densities are 0.5 A/cm2 to 1.00 A/cm2 at the anode and 0.1 A/cm2 to 1.00 A/cm2 at the cathode (paragraph 3 after step (5) under “Summary of the Invention”).
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794